Title: From George Washington to the New York Convention, 12 August 1776
From: Washington, George
To: New York Convention



Gentlemen
Head Qrs New York Augt 12 1776

As the time is certainly near at hand & may be hourly expected, which is to decide the fate of this City & the Issue of this Campaign, I thought it highly improper that Persons of suspected Character should remain in places where their opportunities of doing mischief were much greater than in the Enemies Camp—I therefore have caused a number of them to be apprehended & removed to some Distance there to remain untill this Crisis is passed. Having formerly mentioned this Subject to your Honble Body I would not again trouble them in a Business which former Connections Obligations & Interests must make very unpleasant—& which I apprehend must have been in Danger of failing in the execution unless done with all possible Secresy & Dispatch. I postponed this most disagreeable Duty till the last moment; but the Claims of the Army upon me an application from a number of well affected Inhabitants, concurring with my own Opinion obliged me to enter upon it while time & Circumstances would admit. I have ordered a very strict Attention to be paid to the necessities of the Gentn apprehended & to their comfortable accommodation in every Respect both here & at the Place of their Destination. I have also wrote to the Committee of Queens County that this Step is not to be construed as making their Property liable to any Injury, or Appropriation, unless they should receive Directions from your Honble Body to whom I have referred them on this Subject. Being resolved in all Cases where the most absolute Necessity does not require it to confine myself wholly to that Line which shall exclude every Idea of interfering with the authority of the State.
Some of these Gentn have expressed Doubts & raised Difficulties from Engagements they lay under to your Honble Body or

some Committees—they do not appear to me to deserve much attention, as they cannot with any propriety be charged with a Breach of any Parole under their present Circumstances, but I beg leave to submit to your Consideration the propriety of removing the Pretence. I am Gentn with great Respect & Regard Your most Obed. & very hble Servt

G.W.

